Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Objections
xxx

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1, 10,and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ober et al. (US 2008/0068773 A1 hereinafter Ober).
	
    PNG
    media_image1.png
    714
    755
    media_image1.png
    Greyscale

Regarding claim 1, Ober discloses an earth ground enhancing system (Fig.8) comprising: a first conductive layer (42) including: a conductive mat (42); and a conductor (see top conductor in Rep.Fig.8 above)  secured to the conductive mat (42) so that the positioning of the conductor relative to the one or more conductive mats can remain substantially constant when assembled or installed (see top portion conductor in Rep.Fig.8 above constantly adhered to top surface of 42); a second conductive layer including: a conductive mat ( see 46); and a conductor (see bottom conductor in Rep.Fig.8 above) secured to the conductive mat so that the 
 Regarding claim 10, Ober discloses wherein the substrate layer (44) comprises a material (foam) that is less conductive than the conductive mats (silver fiber coated on nylon) in the first conductive layer (42) and the second conductive layer (44).  
Regarding claim 19, Ober discloses a first conductive layer (42) including: a first layer conductive mat (42); and a first layer electrical conductor (top conductor)secured to the first layer conductive mat so that the positioning of the first layer conductor relative to the first layer conductive mat can remain substantially constant when assembled or installed ( top conductor is adhered to top surface of 42); a second conductive layer (46) including: a second layer conductive mat (46) ; and a second layer conductor (bottom conductor) secured to the second layer conductive mat so that the positioning of the second layer conductor relative to the second layer conductive mat can remain substantially constant when assembled or installed ( bottom conductor is adhered to bottom  surface of 46); and a substrate layer (44) between the first conductive layer (42) and the second conductive layer (46).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 2-3,6-7,and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ober et al. (US 2008/0068773 A1 hereinafter Ober) as applied to claim 1 above, and further in view of Longinotti-butoni et al. (US 2018/0184735 A1 hereinafter Long).
Regarding claim 2, Ober discloses wherein each of the one or more conductive mats in the first conductive layer comprise a fabric substrate impregnated with a conductive material ( 42 is a conductive silver fiber impregnated into the nylon fiber fabric).
Ober fails to specifically disclose a binder that adheres the conductive material to the fabric substrate.
	Long discloses a binder ( para 0190)  that adheres the conductive material (carbon black; para 0190) to the fabric substrate ( elastic material).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the binder to modify the conductive mats of Ober in order to increase the tensile strength and tear resistance of the material.
	Regarding claim 3,7, and 21, Ober fails to disclose wherein the conductive material comprises carbon black.  
Long discloses carbon black ( para 0190).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use carbon black material as shown by Long to modify the conductive material of Ober in order to provide a material with high mechanical and electrical memory ( para 0186 of Long).

Regarding claim 6, Ober discloses wherein each of the one or more conductive mats in the second conductive layer comprise a fabric substrate impregnated with a conductive material ( 42 is a conductive silver fiber impregnated into the nylon fiber fabric).
Ober fails to specifically disclose a binder that adheres the conductive material to the fabric substrate.
	Long discloses a binder ( para 0190)  that adheres the conductive material (carbon black; para 0190) to the fabric substrate ( elastic material).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the binder to modify the conductive mats of Ober in order to increase the tensile strength and tear resistance of the material.
Regarding claim 20, Ober discloses wherein each of the first and second conductive mats comprise a fabric substrate impregnated with a conductive material ( 42 is a conductive silver fiber impregnated into the nylon fiber fabric).
Ober fails to specifically disclose a binder that adheres the conductive material to the fabric substrate.
	Long discloses a binder ( para 0190)  that adheres the conductive material (carbon black; para 0190) to the fabric substrate ( elastic material).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the binder to modify the conductive mats of Ober in order to increase the tensile strength and tear resistance of the material.

Claim (s) 4, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ober et al. (US 2008/0068773 A1 hereinafter Ober) as applied to claim 1 above, and in view of Kwon et al. (US 2018/0028115 A1).
Regarding claims 4, 8, and 22, Ober discloses each of the one or more conductive mats in the first conductive layer and second conductive layer comprise a fabric substrate impregnated with a conductive material ( see 42 and 46 conductive layer).

Ober fails to specifically disclose a moisture retaining material and a binder that adheres the conductive material and moisture retaining material to the fabric substrate.  
Kwon discloses a moisture retaining material (para 0047) and a binder ( para 0033 and 0042) that adheres the conductive material and moisture retaining material to the fabric substrate.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kwon to modify the conductive mat of Ober in order to evenly distribute the conductivity of the fabric and increase durability of the fabric.
Claim (s) 5,9, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ober et al. (US 2008/0068773 A1 hereinafter Ober)   in view of Kwon et al. (US 2018/0028115 A1), as applied to claim 4 and 8, and 22 above, and further in view of Longinotti-butoni et al. (US 2018/0184735 A1 hereinafter Long). 
Regarding claim 5, 9, and 23, Ober fails to specifically disclose wherein the conductive material comprises carbon black and the moisture retaining material comprises bentonite.  
Kwon discloses the moisture retaining material comprises bentonite (para 0047).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kwon to modify the conductive 
Long discloses carbon black (para 0190).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use carbon black material as shown by Long to modify the conductive material of Ober in order to provide a material with high mechanical and electrical memory ( para 0186 of Long).
 

Allowable Subject Matter
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the substrate layer comprises soil, sand or a combination of soil and sand    " in combination with the remaining limitations of the claim 1. 
 Regarding claim 12-18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" filling the trench with a substrate layer so that the substrate layer covers the one or more first layer conductive mats; laying one or more second layer conductors in the trench; electrically connecting the " in combination with the remaining limitations of the claim 12. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can 



/PETE T LEE/Primary Examiner, Art Unit 2848